MEMORANDUM **
Manuel de Jesus Dominguez-Maro appeals the 63-month sentence imposed after a jury convicted him of illegal re-entry following deportation in violation of 8 U.S.C. § 1326(a) and (b)(2). We have jurisdiction under 18 U.S.C. § 3742, and we affirm.
Dominguez-Maro contends that the district court erred in denying him a reduction for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1. We review for clear error a district court’s factual deter-*714initiations with respect to the acceptance of responsibility reduction. United States v. Cartes, 299 F.3d 1030, 1037 (9th Cir.2002), cert. denied, — U.S.-, 123 S.Ct. 1333, 154 L.Ed.2d 1084 (2003).
The record demonstrates that the district court considered defendant’s objections, and did not rest its decision on impermissible factors, and found that appellant’s pre-trial statements did not convey sufficient contrition to warrant the acceptance of responsibility reduction. Cf. United States v. Mohrbacher, 182 F.3d 1041, 1052 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.